Per Curiam.

The sole question presented to this court for determination is whether the Court of Appeals was in error in assessing one-half the costs to each the relator, and the respondent.
Section 12296, General Code, gives to the court discretion in assessing costs, and the record in the instant case does not disclose an abuse of that discretion.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Stewart, Middleton, Taft, Matthias and Hart, JJ., concur.